     Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 1 of 72. PageID #: 1082
                                                                                 1

 1                            UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
 2                                  EASTERN DIVISION

 3         SUSAN BEIERSDORFER,               )
           et al.,                           )   Case No. 4:19-cv-260
 4                                           )   Youngstown, Ohio
                        Plaintiffs,          )   Monday, August 26, 2019
 5                                           )   1:09 p.m.
                 vs.                         )
 6                                           )
           FRANK LaROSE, et al.,             )
 7                                           )
                        Defendants.          )
 8
                              TRANSCRIPT OF PROCEEDINGS
 9                      BEFORE THE HONORABLE BENITA Y. PEARSON
                             UNITED STATES DISTRICT JUDGE
10
                                       MOTION HEARING
11

12         APPEARANCES:

13         For the Plaintiffs:
                Terry J. Lodge, Esq.
14              Suite 520
                316 North Michigan Street
15              Toledo, Ohio 43604
                (419) 205-7084
16              tjlodge50@yahoo.com

17

18

19

20                           MARY L. UPHOLD, RDR, CRR
              Thomas D. Lambros Federal Building and U.S. Courthouse
21                          125 Market Street, Room 337
                           Youngstown, Ohio 44503-1780
22                                (330) 884-7424
                           Mary_Uphold@ohnd.uscourts.gov
23
                Proceedings recorded by mechanical stenography;
24         transcript produced by computer-aided transcription.

25
     Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 2 of 72. PageID #: 1083
                                                                                 2

 1         APPEARANCES (CONTINUED):

 2         For the Defendant Ohio Secretary of State Frank LaRose:
                Office of the Attorney General - Constitutional
 3              Offices, State of Ohio
                By: Renata Y. Staff, Esq.
 4              16th Floor
                30 East Broad Street
 5              Columbus, Ohio 43215
                (614) 466-2872
 6              renata.staff@ohioattorneygeneral.gov

 7               Office of the Attorney General - Constitutional
                 Offices, State of Ohio
 8               By: Julie M. Pfeiffer, Esq.
                 16th Floor
 9               30 East Broad Street
                 Columbus, Ohio 43215
10               (614) 466-2872
                 julie.pfeiffer@ohioattorneygeneral.gov
11
           For the Defendants Mahoning County Board of Elections
12         Members in their official capacities:
                Office of the Prosecuting Attorney, Mahoning County
13              By: Sharon K. Hackett, Esq.
                120 Market Street
14              Youngstown, Ohio 44503
                (330) 740-2330
15              shackett@mahoningcountyoh.gov

16         For the Defendants Lucas County Board of Elections Members
           in their official capacities:
17              Office of the Prosecuting Attorney - Lucas County
                By: Kevin A. Pituch
18              700 Adams Street
                Toledo, Ohio 43604
19              (419) 213-2001
                kpituch@co.lucas.oh.us
20
           For the Defendants Portage County Board of Elections Members
21         in their official capacities:
                Office of the Prosecuting Attorney - Portage County
22              By: Christopher J. Meduri, Esq.
                241 South Chestnut Street
23              Ravenna, Ohio 44266
                (330) 297-3850
24              cmeduri@portageco.com

25
     Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 3 of 72. PageID #: 1084
                                                                                 3

 1         APPEARANCES (CONTINUED):

 2         For the Defendants Franklin County Board of Elections
           Members in their official capacities:
 3              Office of the Prosecuting Attorney - Franklin County
                By: Timothy A. Lecklider, Esq.
 4              13th Floor
                373 South High Street
 5              Columbus, Ohio 43215
                (614) 525-3520
 6              tlecklider@franklincountyohio.gov

 7         Also present:

 8               Tish O'Dell, Paralegal for Terry J. Lodge, Esq.

 9               Patrick J. Piccininni, Chief Ethics Officer and
                 Compliance Counsel for Ohio Secretary of State
10
                                             - - -
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                    MARY L. UPHOLD, RDR, CRR              (330) 884-7424
                Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 4 of 72. PageID #: 1085
                                                                                            4

            1                                 P R O C E E D I N G S

            2                                           - - -

            3                      THE CLERK:    The matter before the court is Case

            4         Number 4:19-cv-260, Beiersdorfer versus LaRose.

13:10:58    5                      THE COURT:    Thank you all for standing.         Please

            6         feel free to retake your seats.

            7                      Counsel for plaintiffs, will you please introduce

            8         yourself and the person seated with you at counsel's table?

            9                      MR. LODGE:    Yes.   Thank you, Your Honor.        I'm

13:11:11   10         Terry Lodge.     I'm counsel for all of the plaintiffs.           And I

           11         might point out that many of the actual named plaintiffs are

           12         present today.

           13                      Along with me is Tish O'Dell, who is serving as my

           14         paralegal.

13:11:23   15                      THE COURT:    Welcome to you all.

           16                      On behalf of the defense, will you please

           17         introduce yourselves for the record and anyone accompanying

           18         you here to court today?

           19                      MS. STAFF:    Good afternoon, Your Honor.         Assistant

13:11:37   20         Attorney General Renata Staff.         I'm here today on behalf of

           21         Ohio Secretary of State Frank LaRose.           And I have with me

           22         our client representative Patrick Piccininni.             I'm also

           23         accompanied by co-counsel, Julie Pfeiffer.

           24                      THE COURT:    Welcome to you all as well.

13:11:51   25                      MS. STAFF:    Thank you, Your Honor.

                               MARY L. UPHOLD, RDR, CRR              (330) 884-7424
                Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 5 of 72. PageID #: 1086
                                                                                            5

            1                      THE COURT:    Lucas County?

            2                      MR. PITUCH:    Yes, Judge.     Kevin Pituch here on

            3         behalf of Lucas County Board of Elections.

            4                      THE COURT:    Welcome, sir.

13:12:02    5                      MS. HACKETT:    And Sharon Hackett on behalf of the

            6         Mahoning County Board of Elections members.

            7                      THE COURT:    Thank you all for appearing, and I am

            8         prepared to hear your arguments.          I'm sure you understand

            9         from the order I issued, it's docketed as ECF Number 62,

13:12:19   10         that I've given each side an hour.          And I'd like to know

           11         what you've decided is the best way to make use of that

           12         time.

           13                      I imagine that there might be some sharing among

           14         the defense, but will you tell me?

13:12:34   15                      MS. STAFF:    Yes, Your Honor.      At this point, we

           16         are planning to allocate time with myself taking probably

           17         the first 15 minutes or so on behalf of the Ohio Secretary

           18         of State, and then the remaining defendants will be

           19         splitting the rest of the time between them.            We don't

13:12:48   20         anticipate taking longer than 45 minutes or so between the

           21         three of us, depending on the court's questions.

           22                      THE COURT:    Thank you.     And am I to believe that

           23         you've arranged your presentations to avoid any unnecessary

           24         overlap?

13:13:05   25                      MS. STAFF:    Your Honor, I would propose taking the

                                 MARY L. UPHOLD, RDR, CRR            (330) 884-7424
                Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 6 of 72. PageID #: 1087
                                                                                            6

            1         First Amendment issues from the beginning, and then I would

            2         be happy to address any additional questions regarding the

            3         remainder of plaintiffs' complaint and the rest of the

            4         counts in those complaints.

13:13:17    5                     I believe several of the other defendants have

            6         their own arguments they will be making.

            7                     THE COURT:     Mr. Pituch?

            8                     MR. PITUCH:     Yes, Judge.     Because the motion

            9         filed -- that I filed on behalf of the Lucas County Board of

13:13:34   10         Elections is virtually identical to that filed by the

           11         Secretary of State, Ms. Staff will be handling not only her

           12         argument, but probably mine as well depending on what she

           13         says.   It's the same motion.

           14                     THE COURT:     Understood.

13:13:47   15                     MS. HACKETT:     And Mahoning County's motion to

           16         dismiss was based on some additional factors, and so we'll

           17         be addressing those shortly, though.

           18                     THE COURT:     All right, then.      Let me ask this.

           19         And, Mr. Lodge, I don't intend to leave you out, but this

13:14:02   20         goes back to the defense table.         You have the motions

           21         pending, the motions to dismiss and the motions for a

           22         judgment on the pleading.        It's my expectation that you'll

           23         go first.    Is that your hope as well?

           24                     MS. STAFF:     Yes, Your Honor.

13:14:14   25                     THE COURT:     And am I to expect only argument, or

                               MARY L. UPHOLD, RDR, CRR              (330) 884-7424
                Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 7 of 72. PageID #: 1088
                                                                                            7

            1         will there also be some attempt to proffer or present

            2         evidence?

            3                      MS. STAFF:    My presentation is limited only to

            4         argument, Your Honor.

13:14:24    5                      THE COURT:    All right, then.      Same for each of

            6         you?

            7                      MS. HACKETT:    Yes, Your Honor.

            8                      MR. PITUCH:    Yes, Judge.     It's a 12(c) motion.          I

            9         think evidence would be actually improper.

13:14:33   10                      THE COURT:    Well, I said proffer or present,

           11         meaning PowerPoint or anything of that sort.

           12                      MR. PITUCH:    Oh, no.

           13                      THE COURT:    But you don't have anything like that

           14         in mind?

13:14:42   15                      MR. PITUCH:    No, Judge.

           16                      MS. HACKETT:    No, Your Honor.

           17                      THE COURT:    All right.     Mr. Lodge, how would you

           18         like to use your time?       The one question I haven't put to

           19         the defense is if each side would like to make some opening.

13:14:55   20         I'll tell you, I don't know that that would be a good use of

           21         your time because I will subtract.

           22                      I've read what's been filed including the

           23         supplemental filings.       As you know, I've had an opportunity

           24         with you in chambers to speak with you.           So I think I'm well

13:15:09   25         prepared to hear what you'll share.          But if you have a

                                 MARY L. UPHOLD, RDR, CRR            (330) 884-7424
                Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 8 of 72. PageID #: 1089
                                                                                            8

            1         burning desire to make some brief opening because it might

            2         be a while before I hear from you more fully, I'll indulge

            3         it.

            4                     MR. LODGE:     Thank you for the invitation, Your

13:15:23    5         Honor, but I am confident that we can handle things in more

            6         the customary fashion in motion arguments.

            7                     And I am -- I don't know if the court is going to

            8         be very formalistic or if there's going to be sort of a

            9         surrebuttal opportunity.        If the court is entertaining that,

13:15:43   10         I would prefer to reserve about ten minutes of the hour for

           11         that purpose.

           12                     THE COURT:     Sure, but let me advise you, you're

           13         your own timekeeper.       Meaning what I'll do is count to 60

           14         and once you've reached it, you're done.           So if I were you,

13:16:00   15         I would stop at 50, right?

           16                     Is that part of Ms. O'Dell's responsibility?

           17                     MR. LODGE:     Yes.

           18                     MS. O'DELL:     I will go up and pull his coat.

           19                     THE COURT:     Fair enough.     And the court security

13:16:09   20         officer will not stop you.

           21                     MS. O'DELL:     Thank you.

           22                     THE COURT:     All right, then.      With that,

           23         Ms. Staff, if you're ready, I am prepared to hear you.                    Same

           24         thing for the defense.       Keep your time.

13:16:23   25                     MS. STAFF:     Thank you, Your Honor.

                               MARY L. UPHOLD, RDR, CRR              (330) 884-7424
                Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 9 of 72. PageID #: 1090
                                                                                            9

            1                     I am Assistant Attorney General Renata Staff, and

            2         I am here today on behalf of Ohio Secretary of State Frank

            3         LaRose.    And, Your Honor, and may it please the court,

            4         plaintiffs' complaint here lacks an essential component, any

13:16:40    5         claim for which this court may grant them relief.

            6                     Here, the very recent Schmitt versus LaRose

            7         decision decides plaintiffs' First Amendment claims and

            8         warrants dismissal of their complaint.           Here --

            9                     THE COURT:     You don't disagree, I believe that's

13:16:57   10         the case, with what plaintiff points out?            Schmitt only went

           11         so far.    For instance, it denied as moot the as applied

           12         challenges.     And the complaint before me has both facial as

           13         well as as applied challenges.

           14                     MS. STAFF:     Yes, Your Honor is absolutely correct

13:17:16   15         that the complaint before you has both facial and as applied

           16         challenges.     And here, Your Honor, the plaintiffs tried to

           17         avoid the result in Schmitt, which is the fact that these

           18         laws are constitutional under the First Amendment, by making

           19         several other arguments.        They argue that their as applied

13:17:34   20         challenges should survive the facial dismissal.

           21                     But, Your Honor, plaintiffs' facial and as applied

           22         challenges are exactly the same.          They're based on the exact

           23         same First Amendment theories, and they seek the exact same

           24         relief.    They are substantively --

13:17:55   25                     THE COURT:     Can I ask, then, would it be fair, if

                                MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 10 of 72. PageID #: 1091
                                                                                     10

            1     I understand you, to say that my analysis and conclusion

            2     regarding the as applied challenges in the complaint before

            3     me would also be dispositive of the facial challenges before

            4     me?

13:18:08    5                  MS. STAFF:    That's correct, Your Honor.         And if I

            6     may, there were similar arguments made to the ones

            7     plaintiffs are trying to press here in the CITL versus

            8     Ballot Board case before Judge Graham in the Southern

            9     District of Ohio.

13:18:23   10                  In there plaintiffs argued against a motion to

           11     dismiss filed by the state saying that they had brought both

           12     facial and as applied challenges to a statewide initiative

           13     law.

           14                  And Judge Graham looked at the complaint and

13:18:36   15     looked at the state's motion to dismiss and found that the

           16     plaintiffs had failed to meaningfully distinguish their as

           17     applied challenge from the facial challenge in their

           18     complaint.

           19                  And because the plaintiffs didn't distinguish any

13:18:51   20     part of their claim that should survive as an as applied

           21     challenge, the court said he would not do so there.

           22                  And the result here, Your Honor, should be the

           23     same.    Plaintiffs did not at all distinguish their as

           24     applied from their facial challenges.           They seek wholesale

13:19:07   25     invalidation of these laws.         They do not seek any specific

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 11 of 72. PageID #: 1092
                                                                                     11

            1     relief as applied to the particular plaintiffs.             And their

            2     as applied challenges fail for the same reason as their

            3     facial challenges, and that's because these ballot

            4     initiative laws survive and do not offend the First

13:19:24    5     Amendment.

            6                  And, Your Honor, here plaintiffs raise First

            7     Amendment challenges in Counts 1 through 5.             They -- as I

            8     said, though, the recent decision in Schmitt versus LaRose

            9     decides this case.       Ohio's laws do not violate the First

13:19:44   10     Amendment.

           11                  And applying Anderson-Burdick balancing, the Sixth

           12     Circuit held that Ohio's laws are supported by substantial

           13     and legitimate interests.        They further the state's interest

           14     in preserving voter confidence and simplifying the ballot

13:19:59   15     and in avoiding voter confusion.

           16                  These laws are content neutral.         They do not

           17     discriminate based on content.          They do not discriminate

           18     based on subject matter.        They do not discriminate based on

           19     viewpoint.     They are not prior restraints on speech.            They

13:20:16   20     do not control expressive activity.           They are reasonable

           21     state regulations of ballot access laws.            They do not offend

           22     the First Amendment.

           23                  Schmitt resolves this case and requires dismissal

           24     of these First Amendment claims.

13:20:30   25                  And, in fact, Your Honor, on that content-based

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 12 of 72. PageID #: 1093
                                                                                     12

            1     point, plaintiffs actually conceded, like the Schmitt

            2     plaintiffs did, that they don't claim they have an absolute

            3     right to legislate about any particular topic of their

            4     choosing.     That was the same concession that the Schmitt

13:20:48    5     plaintiffs made, and the court relied on that as well as

            6     their own analysis and found that these laws are content

            7     neutral.

            8                  These laws are also content neutral based on the

            9     relative burdens here, Your Honor.          You will likely probably

13:21:08   10     notice that the plaintiffs here attempt to distinguish

           11     Schmitt based on the burden analysis.           They argue that

           12     somehow Schmitt didn't consider all of the burdens that they

           13     may have been subjected to.         But that's simply not the case

           14     here.

13:21:26   15                  Plaintiffs here claim that their only burdens come

           16     from the content-based substantive pre-enactment review of

           17     proposed ballot measures.        Those are the exact same claims

           18     that the Schmitt court considered and rejected in turn.

           19     Again, these are not content-based laws, they are not prior

13:21:45   20     restraints on speech.

           21                  I would also, you know --

           22                  THE COURT:    But let me just ask you to pause there

           23     for a moment, because I don't disagree that plaintiff has

           24     made an argument similar to the one you've just summarized,

13:22:00   25     and suggest that maybe the court's response should be a

                             MARY L. UPHOLD, RDR, CRR            (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 13 of 72. PageID #: 1094
                                                                                     13

            1     bright-line rule, basically some clear prohibition against

            2     pre-enactment review.

            3                  What's your direct response to that?

            4                  MS. STAFF:    There's simply no legal basis for

13:22:17    5     that, Your Honor.       These laws, the Sixth Circuit held, are

            6     reasonable state regulations of ballot access.

            7                  THE COURT:    I think Judge Bush considered them

            8     gatekeeper laws, and I think another term used throughout

            9     Schmitt was legislative authority rules, or something of

13:22:37   10     that sort, right?

           11                  MS. STAFF:    Yes, Your Honor, that's correct.            And

           12     that's in -- these laws do facilitate these substantial and

           13     legitimate state interests of ensuring that these issues

           14     that don't meet threshold eligibility requirements for the

13:22:54   15     ballot do not appear on the ballot, and then later on, after

           16     everyone has voted on them, have to go through a number of

           17     legal challenges only to end up being invalidated.

           18                  So, yes, these --

           19                  THE COURT:    Do you think there could be any

13:23:10   20     disturbance in the confidence voters have in the ballot if

           21     there is this later review and later determination that

           22     something was on the ballot that should not have been?

           23                  MS. STAFF:    Of course, Your Honor.        You know, it

           24     would certainly create chaos for people if they do vote on

13:23:26   25     these issues, if they go to the polls, consider the issues

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 14 of 72. PageID #: 1095
                                                                                     14

            1     that are on the ballot and believe that the issues they have

            2     voted on do meet threshold requirements to actually appear

            3     on the ballots, only later to find out, after voting, after

            4     taking the time to educate themselves, that they do not meet

13:23:45    5     these threshold requirements.         There is certainly a huge

            6     impact, I would think, on voter confidence in the items that

            7     appear on the ballot.

            8                  And, of course, Your Honor, the Sixth Circuit

            9     found that these laws do facilitate these substantial and

13:24:01   10     legitimate interests in ensuring voter confidence and

           11     reducing voter confusion, also ensuring a simplified ballot,

           12     a ballot that's not cluttered with issues that may

           13     ultimately be found to not have met these threshold

           14     requirements.

13:24:20   15                  And, Your Honor, at one point in their briefing,

           16     plaintiffs also suggest that at this stage in the

           17     litigation, it's simply not appropriate to consider the

           18     Anderson-Burdick balancing at the motion to dismiss stage.

           19     And again, Your Honor, that's not the case.

13:24:38   20                  The Sixth Circuit has affirmed dismissals of First

           21     Amendment challenges to election laws where plaintiffs'

           22     arguments fail as a matter of law.          And the example there is

           23     the CITL versus Ballot Board case, where the Sixth Circuit

           24     affirmed a dismissal by Judge Graham in the Southern

13:24:57   25     District to a First Amendment challenge involving a

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 15 of 72. PageID #: 1096
                                                                                     15

            1     state-wide initiative law.

            2                  And in that particular holding, the Sixth Circuit

            3     also cited to other cases where they have similarly affirmed

            4     dismissals under the Anderson-Burdick analysis, including

13:25:12    5     the Lawrence versus Blackwell case and the Taxpayers United

            6     for Assessment Cuts versus Austin case.

            7                  And, Your Honor, I would be also happy to speak

            8     about the remaining counts aside from the First Amendment

            9     issues that plaintiffs have --

13:25:28   10                  THE COURT:    Well, I strongly suggest you take this

           11     opportunity, because as I read the motion to dismiss, it

           12     addresses all, not just Counts 1 through 5.

           13                  MS. STAFF:    That's absolutely correct, Your Honor.

           14                  THE COURT:    So if you have anything more you'd

13:25:39   15     like to say about 6, 7 or 8, I'll certainly hear it.

           16                  MS. STAFF:    Okay.

           17                  THE COURT:    But don't feel that you need to go on

           18     longer than necessary.

           19                  MS. STAFF:    Okay.    Thank you very much, Your

13:25:48   20     Honor.

           21                  Plaintiffs' Count 6 here raises a substantive due

           22     process claim.      This claim fails under the two methods for

           23     raising such a claim.       First, these laws do not violate any

           24     particular constitutional guarantee.           They do not violate

13:26:02   25     any fundamental constitutional right.

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 16 of 72. PageID #: 1097
                                                                                     16

            1                  And from the outset, this is because there is no

            2     recognized fundamental constitutional right to local

            3     self-government.      Plaintiffs acknowledge the lack of case

            4     precedent for this particular position.            And so this law

13:26:17    5     cannot -- these laws cannot be invalidated under that

            6     particular method.

            7                  Under the second method for considering

            8     substantive due process claims, plaintiffs simply failed to

            9     state a claim.      These laws do not shock the conscience.

13:26:32   10     That is an incredibly high threshold, as the court is well

           11     aware.

           12                  And in here there are simply no allegations that

           13     would lead to the conclusion that these laws are so

           14     egregious, so outrageous that they would fairly be said to

13:26:45   15     shock the contemporary conscience.          There's absolutely no

           16     pleading to that effect.        And in fact, Your Honor, the Sixth

           17     Circuit held these laws to be constitutional.

           18                  With respect to plaintiffs' Count 7, they raise a

           19     Ninth Amendment challenge to these ballot initiative laws.

13:27:00   20     And plaintiffs on that point also acknowledge the lack of

           21     case authority supporting that particular claim.              As courts

           22     have recognized, there's no independent cause of action that

           23     comes with the Ninth Amendment.

           24                  THE COURT:    And doesn't Count 7 rise and fall with

13:27:14   25     Count 6?

                             MARY L. UPHOLD, RDR, CRR            (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 17 of 72. PageID #: 1098
                                                                                     17

            1                  MS. STAFF:    Yes, Your Honor.      Here there's just no

            2     constitutional guarantee that speaks to the local

            3     self-government right that plaintiffs are trying to press

            4     here.    That's absolutely right, Your Honor.

13:27:28    5                  And with respect to their Count 8, this court

            6     simply has no jurisdiction over plaintiffs' separation of

            7     powers claim that arises exclusively under Ohio's

            8     Constitution.

            9                  As the court is well aware, federal courts lack

13:27:44   10     jurisdiction over the state law claims against state

           11     officials sued in their official capacities.

           12                  Your Honor, state courts are in the best place to

           13     resolve these state law questions.          And there is simply no

           14     jurisdiction for the court to consider this particular

13:27:59   15     claim.

           16                  THE COURT:    So I haven't overlooked some waiver

           17     made by the State of Ohio?

           18                  MS. STAFF:    I apologize, Your Honor?

           19                  THE COURT:    There hasn't been a waiver?

13:28:07   20                  MS. STAFF:    No, absolutely not.       There has been no

           21     waiver on these particular issues.          You have not overlooked

           22     anything here.

           23                  Even taking plaintiffs' pleaded facts as true,

           24     these claims in Counts 1 through 8 fail as a matter of law,

13:28:24   25     and it's the state's position, the Secretary of State's

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 18 of 72. PageID #: 1099
                                                                                     18

            1     position that this complaint should be dismissed under both

            2     Rule 12(b)(6) and 12(b)(1).

            3                  And unless the court has any further questions, I

            4     would cede the remainder of my time to the remaining

13:28:39    5     plaintiffs -- or defendants here.

            6                  THE COURT:    Thank you.     I'd appreciate that.         I'm

            7     sure they will as well.        Thank you, Ms. Staff.

            8                  MS. STAFF:    Thank you, Your Honor.

            9                  THE COURT:    Mr. Pituch, if you're next.

13:28:50   10                  MR. PITUCH:     Good afternoon, Judge.

           11                  THE COURT:    Good afternoon, sir.

           12                  MR. PITUCH:     Briefly, I just want to touch on a

           13     point that was raised in the supplemental brief filed by the

           14     plaintiffs and point out that when a board of elections

13:29:07   15     looks at an election, there are a variety of ways they can

           16     keep either candidates or issues off of the ballot.              This

           17     case only concerns not candidates, but certain issues.                 And

           18     actually, there's one issue I think, Judge, that you no

           19     longer really need be concerned about.

13:29:22   20                  There are three things raised in the complaint.

           21     One has to do with the board perhaps keeping a proposed

           22     charter, a county charter off the ballot.            Another one is a

           23     proposed municipal initiative, where the city, through its

           24     voters, enacts law.       And the third thing is a municipal

13:29:40   25     charter amendment.

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 19 of 72. PageID #: 1100
                                                                                     19

            1                  Prior to October of 2018, the board had the -- not

            2     only the -- it actually had the obligation to keep all three

            3     of those off the ballot if they were deemed to be

            4     administrative rather than legislative.            However, the

13:30:00    5     Supreme Court changed the law last October, and it -- in

            6     terms of the charter amendments.          It was a case actually I

            7     had, Judge.     And I'm pretty sure it's cited in the briefs.

            8                  But now there can no longer be a preelection

            9     content review of a municipal charter amendment.              That's

13:30:16   10     something the Ohio Supreme Court has said a board of

           11     elections does not have the authority to engage in.

           12                  And actually, that's happened since that decision.

           13     The Lake Erie Bill of Rights, which is one of the reasons we

           14     are here today, was initially brought up to my board last

13:30:32   15     August.    We kept it off of the ballot.         It went to the

           16     Supreme Court.      The Supreme Court said if any -- a board no

           17     longer has the authority to keep a charter amendment off of

           18     the ballot.     And if a municipal ordinance is then sent to

           19     the board, it must go on the ballot.

13:30:51   20                  And that's exactly what's happened this year.

           21     Earlier this year there was a special election in Toledo.

           22     The Lake Erie Bill of Rights went onto the ballot.

           23                  So I don't know that you necessarily have to

           24     concern yourself in terms of preelection content review with

13:31:04   25     the charter amendment portion of the proceedings.

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 20 of 72. PageID #: 1101
                                                                                     20

            1     Everything else still stands in play.           The Supreme Court has

            2     said that a board of elections does have the authority to

            3     keep a municipal initiative off of the ballot if it deems

            4     fit to do so.

13:31:22    5                  THE COURT:    And it also still allows county

            6     amendments?

            7                  MR. PITUCH:     Yes.   There is a proceeding right now

            8     in the Ohio Supreme Court regarding a proposed county

            9     charter amendment for Williams County.           That will be

13:31:31   10     addressed by the Supreme Court later -- actually more likely

           11     in September.

           12                  THE COURT:    Is there a trend afoot?        Do you

           13     believe the ruling regarding the municipal charter

           14     amendment, is that the start of a trend that maybe will

13:31:49   15     counsel the courts going forward?

           16                  MR. PITUCH:     Well, here's what I think will

           17     happen, Judge:      The Supreme Court has said the board can

           18     deny ballot access to a municipal initiative, but cannot to

           19     a charter amendment.

13:32:03   20                  If you look at the Lake Erie Bill of Rights, it's

           21     not really an initiative -- it's a -- I mean, it's not

           22     really a charter amendment.         It doesn't have the -- it

           23     doesn't deal with the form or structure of government.                 It

           24     doesn't say how many councilmen the city has or what powers

13:32:17   25     the mayor has, it's really an initiative.            It's really

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 21 of 72. PageID #: 1102
                                                                                     21

            1     something designed to regulate behavior.

            2                  But now what people will do is label their

            3     initiatives charter amendments and they'll go on the ballot

            4     and you'll have to be sued later.          Just like the -- right

13:32:29    5     now, as we sit here today, the Lake Erie Bill of Rights is

            6     being sued as being unenforceable and unconstitutional in

            7     the Northern District of Ohio.          Judge Zouhary has that case.

            8     And he will make a determination later this year whether

            9     that is so.

13:32:42   10                  But that's what I think will happen.          So

           11     notwithstanding what the court does, I think smart

           12     plaintiffs will craft their ballot measure as a charter

           13     amendment, knowing that a board of elections -- like when

           14     the -- when the city council in our case passed the

13:32:57   15     initiative -- passed the ordinance directing us to put the

           16     Lake Erie Bill of Rights on the ballot, we did so.

           17                  Even though we all -- even though all the board

           18     members there made statements to the effect that this thing

           19     is unconstitutional, can't be enforced, but yet we must put

13:33:13   20     it on the ballot, and that's exactly what they did.

           21                  THE COURT:    Thank you.

           22                  MR. PITUCH:     That's really all I have.

           23                  THE COURT:    All right, then.

           24                  MR. PITUCH:     Ms. Staff pretty much said it all for

13:33:21   25     me other than that point, Judge.

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 22 of 72. PageID #: 1103
                                                                                     22

            1                  THE COURT:    Well, let me just ask this one

            2     question.     And it goes to your supplemental filing.           And I

            3     appreciate what all of you wrote to the court after the

            4     Schmitt ruling was made public.

13:33:37    5                  In yours, I appreciated that you use a style, you

            6     enumerated certain points.         And I appreciated that it makes

            7     it easier to follow when there's a lot of reading to be

            8     done.

            9                  But I am wondering about your statement towards

13:33:56   10     the end.     You heard Ms. Staff, she briefly referenced Counts

           11     6 through 8.     And you did as well.       You basically spent most

           12     of your time on the First and the Fourteenth Amendments.

           13                  Would you like to say anything about Counts 6

           14     through 8 of the complaint?

13:34:15   15                  MR. PITUCH:     No.    The reason I submitted a

           16     supplemental brief was to discuss what effect, if any,

           17     Schmitt had on this case.          I don't think Schmitt had any

           18     effect on the Ninth Amendment aspect of this case, the

           19     substantive due process aspect of this case, or the state

13:34:30   20     law portion.     Schmitt was pretty much -- actually, they said

           21     they were a First Amendment case and a Fourteenth Amendment

           22     procedural due process case.

           23                  So that -- the only reason I mentioned that is

           24     because that's -- the supplemental brief was to tell the

13:34:45   25     court, tell you why I thought Schmitt was important.

                             MARY L. UPHOLD, RDR, CRR            (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 23 of 72. PageID #: 1104
                                                                                     23

            1                  THE COURT:    Thank you.     And the only other

            2     question I'll ask of you at this time, then, is -- and I

            3     appreciate you pointing out that you hadn't relied on

            4     Anderson-Burdick, but the Secretary had.

13:34:59    5                  And I think what you were also saying is, "Judge,

            6     we believe in hindsight Anderson-Burdick is the correct

            7     analysis to be applied."        Is that also --

            8                  MR. PITUCH:     Yeah.   My position only got one of

            9     three votes, Judge.

13:35:11   10                  THE COURT:    Okay.

           11                  MR. PITUCH:     And I don't know that that will

           12     necessarily change if the petition for en banc review is

           13     granted.     I don't know if the petition will be granted, nor

           14     do I know if Judge Bush's position will gain acceptance.

13:35:26   15                  THE COURT:    Understood.     Thank you, sir.

           16                  Ms. Hackett, when you're ready.

           17                  MS. HACKETT:     May it please the court.        For the

           18     record, I'm Sharon Hackett.

           19                  THE COURT:    Ms. Hackett, forgive me.        I don't know

13:35:46   20     why it keeps happening.        I manage this, or as one of my

           21     colleagues calls it, flying the bench.           But today every time

           22     I reach in this corner, I silence the room.             Please, I did

           23     hear who you are.       I'll bet Mary did as well, so you can go

           24     forward from there.

13:36:01   25                  MS. HACKETT:     Thank you, Your Honor.       First of

                             MARY L. UPHOLD, RDR, CRR            (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 24 of 72. PageID #: 1105
                                                                                     24

            1     all, I would like to perhaps reserve just a few minutes at

            2     the end for rebuttal if need be.

            3                  And secondly, I wanted to make clear that we are

            4     and did in our briefs rely on the Secretary of State's

13:36:17    5     arguments and the arguments of the Lucas County Board of

            6     Elections with regard to the 12(b)(6) motion to dismiss.

            7                  And those are basically the arguments that Renata

            8     and Kevin talked about today.         So I don't want to repeat

            9     myself or their arguments here, but I just wanted to let the

13:36:37   10     court know that we are relying on what their arguments are

           11     in regards to those issues.

           12                  And also, we feel that we've, you know, dealt with

           13     the bulk of our arguments adequately in our briefs and I

           14     don't want to take up too much of the court's time.              But I

13:36:57   15     did want to stress a couple of -- couple of matters.

           16                  The first of these has to do with the standing

           17     issue.    And that is particularly in regard to the Mahoning

           18     County defendants.       The court, as you know, has jurisdiction

           19     over only live cases or controversies.           And with regard to

13:37:24   20     the Mahoning County plaintiffs and their interactions with

           21     the Mahoning County defendants, all of those interactions

           22     had ended well before the time that this lawsuit was filed.

           23                  The last time that a petition was submitted to the

           24     Mahoning County Board of Elections, it was certified to the

13:37:45   25     ballot and it went to the ballot and was voted on.              There

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 25 of 72. PageID #: 1106
                                                                                     25

            1     had been -- have been no further petitions filed with the

            2     Mahoning County Board of Elections.

            3                  And I think that there were a couple of cases

            4     cited in our brief that I feel they're dispositive on that

13:38:02    5     standing issue.      And those are the Lyons -- LA versus Lyons

            6     case and Renne versus Geary, which are both U.S. Supreme

            7     Court cases that talk about particularly the imminent threat

            8     of imminent harm prong of the standing issue.

            9                  And both of those cases made it clear that a

13:38:30   10     plaintiff cannot rely on claims of past harm when they are

           11     seeking declaratory and injunctive relief, in other words,

           12     prospective relief only, in establishing that they are

           13     subject to an imminent threat of injury.

           14                  And like I said, both of those were discussed in

13:38:55   15     more detail in our reply brief, and we rely on them again

           16     here.

           17                  In the instant case, the plaintiffs, like the

           18     plaintiffs in Lyons and Renne versus Geary, are not in any

           19     immediate danger of suffering any imminent injury, simply

13:39:18   20     because all interactions between them and Mahoning County

           21     Board of Elections are completed.

           22                  We don't know what their plans are with regards to

           23     petitions in the future.        We don't know what their plans are

           24     with regard to making sure that they comply with the even

13:39:37   25     basic threshold requirements for petitions in Ohio.

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 26 of 72. PageID #: 1107
                                                                                     26

            1                  And further, we have the Supreme Court -- Ohio

            2     Supreme Court cases that were decided in October that Kevin

            3     alluded to, which are Maxcy and Abernathy, I believe.                  And

            4     those are also cited in our brief.          And what they said was

13:39:59    5     that when a petition proposes a municipal charter amendment

            6     as opposed to an initiative to propose legislation, when you

            7     are dealing with a municipal charter amendment, board of

            8     elections, once it receives direction from the municipality,

            9     has really no obligation other than ministerial to put

13:40:29   10     those -- I shouldn't -- I'm sorry, that was the wrong word

           11     to use.

           12                  THE COURT:    But I understand the point you're

           13     making.

           14                  MS. HACKETT:     You understand what I'm saying.

13:40:35   15                  And so all of the petitions that these Mahoning

           16     County plaintiffs had submitted to the Mahoning County Board

           17     of Elections in the past dealt with a municipal charter

           18     amendment.

           19                  And so I suggest that given the now defined state

13:40:52   20     of the law in Ohio, due to those recent Ohio Supreme Court

           21     decisions, that area has sort of been cleared up.              And all

           22     we have then right now is a -- is a -- excuse me.

           23                  THE COURT:    That's quite all right.

           24                  MS. HACKETT:     -- is a state where there are

13:41:08   25     basically no interactions between the Mahoning County

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 27 of 72. PageID #: 1108
                                                                                     27

            1     plaintiffs and the Mahoning County defendants.

            2                  So I don't know where that live case or

            3     controversy comes from or can be even demonstrated by the

            4     plaintiffs as against these defendants.

13:41:27    5                  THE COURT:    And you know what's been written on

            6     behalf of the plaintiffs, and we'll hear in a minute what

            7     Mr. Lodge has to say, but one of the cases, I think the

            8     primary case relied on, is Babbitt versus United Farm

            9     Workers.     And that's a well settled 1979 Supreme Court case.

13:41:45   10                  What have you to say about the employment, the way

           11     plaintiffs are using it to support its position, that there

           12     is an injury, even if it could be considered a prospective

           13     one?

           14                  MS. HACKETT:     Well, I think what distinguishes

13:42:02   15     Babbitt is that in that case, the court found, in essence,

           16     the challenge provisions were sure that -- the court made

           17     the statement that the challenge provisions were sure to

           18     work the injuries alleged.

           19                  So, in essence, the court did find that the

13:42:21   20     plaintiffs were -- or could be subject to and were likely to

           21     be subject to that imminent threat.           They made that specific

           22     finding in their decision.

           23                  So I think that distinguishes the case from the

           24     current one before the court, where nothing is imminent

13:42:42   25     here.    We can only speculate as to any future actions of the

                             MARY L. UPHOLD, RDR, CRR            (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 28 of 72. PageID #: 1109
                                                                                       28

            1     defendant -- defendants -- I mean, I'm sorry, of the

            2     plaintiffs, and we just really don't know what is going to

            3     happen going forward.

            4                  THE COURT:    And if your colleague at the defense

13:42:59    5     table is correct, it will likely show up in the form of a

            6     municipal charter amendment, and it will be on the ballot.

            7                  MS. HACKETT:     That's what I would suggest, Your

            8     Honor, yes.

            9                  THE COURT:    All right.     Well, we'll hear what

13:43:10   10     Mr. Lodge has to say.       And you've reserved, and by my count,

           11     the defense still has time if you'd like to make some

           12     rebuttal argument on that point.

           13                  MS. HACKETT:     Okay.

           14                  THE COURT:    But I'm not cutting you off.         If

13:43:23   15     there's more, I'll certainly hear it.

           16                  MS. HACKETT:     Okay.   Actually, that was our

           17     biggest and most important basis upon which we filed our

           18     motion to dismiss.       We did make other points in our motion.

           19     But unless we felt -- unless the court has, you know,

13:43:41   20     specific questions for us on them, I would just refer the

           21     court to our briefs.

           22                  THE COURT:    Certainly.     And if I do, I'll ask

           23     before we separate, but so far I'm satisfied.

           24                  MS. HACKETT:     Okay.   Thank you, Your Honor.

13:43:53   25                  THE COURT:    Certainly.

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 29 of 72. PageID #: 1110
                                                                                     29

            1                  Mr. Lodge.

            2                  MR. LODGE:    Thank you, Your Honor.        There's a lot

            3     of issues here.      I'm not quite sure where to start.          But I

            4     would like to acquaint the court with a little bit of the

13:44:12    5     history of Ohio's initiative scheme.           It's about 106 years

            6     old, and it was developed and finalized and put to a vote in

            7     1912 after a very busy and controversial Constitution

            8     convention.

            9                  The initiative right actually stemmed from a

13:44:42   10     movement that began in the Victorian Era in the 1880s and

           11     '90s nationally.      And it gathered steam with what we now

           12     historically review and refer to as the Robber Baron

           13     Movement.     Post Civil War -- actually beginning especially

           14     in the Civil War, corporations began to acquire considerable

13:45:06   15     power and insularity that didn't previously exist.              After

           16     the Civil War, Ohio, for instance, the General Assembly

           17     granted essentially immunity to incorporators.

           18                  During this era, incidentally, the state

           19     legislature was very involved in granting charters for

13:45:25   20     corporations.      And the original notion was essentially to

           21     create a formalized partnership type of arrangement and to

           22     identify a group of people who would stand liable if things

           23     went wrong.     This would be true if a private concern is

           24     operating a turnpike or -- I'm talking a turnpike circa

13:45:51   25     1800s, or some other type of -- a ferrying operation,

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 30 of 72. PageID #: 1111
                                                                                     30

            1     something like that.

            2                  After the Civil War, many states, including Ohio,

            3     granted immunity to the incorporators, in effect,

            4     protection, corporate veil, if you will, which was a

13:46:07    5     remarkable development at the time and considered to be a

            6     major lurch forward in history.

            7                  So the Robber Baron Era occurs in the 1880s and

            8     '90s.    The railroads become increasingly powerful.

            9     Electricity becomes a valued commodity for the development

13:46:29   10     of trolley, i.e., traction systems and street lighting

           11     around the turn of the 18th, 19th century, and that is when

           12     investor-owned utilities start making their move as

           13     corporations.

           14                  In Ohio in particular, there is an interesting,

13:46:45   15     long-standing, few decades of controversy over whether or

           16     not there would be IOUs, as they are known, versus public

           17     traction systems, in Toledo and in Cleveland in particular.

           18                  The Reform Era, also known and which has come to

           19     be known as the Progressive Era, commenced in the 1890s into

13:47:07   20     the 1910s.     It saw, among other things, the beginning of

           21     regulatory agencies in order to try to curb some of the

           22     excessive greed, corruption and appetites of corporations,

           23     which also were heavily influential in state legislative

           24     affairs, not just in Ohio, but many states.

13:47:30   25                  By the time of the 1912 constitutional convention,

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 31 of 72. PageID #: 1112
                                                                                      31

            1     there were many movements afoot that drove it to be

            2     convened.     There was a move for women's suffrage.           There was

            3     the Grange Movement, which was possibly the largest

            4     historical national populist leftist type of movement in the

13:47:52    5     history of the country down to the present, very rural based

            6     and Midwestern based, and had significant influence in Ohio.

            7                  There was also the Initiative, Referendum Movement

            8     which stemmed from other efforts.          Labor unions were

            9     beginning to acquire a certain amount of power, such that

13:48:09   10     they were fighting back against the bosses.             There was

           11     corruption in legislatures.         There was corruption especially

           12     in the granting and non-enforcement of corporate charters.

           13                  So by 1912 --

           14                  THE COURT:    Sir, let me just say this:         I love

13:48:26   15     history so you will hold my interest, but I'm not sure that

           16     you'll help your client.

           17                  MR. LODGE:    Well --

           18                  THE COURT:    So we're only in 1912, and you have

           19     about 56 minutes to go.        Just, you know, use --

13:48:41   20                  MR. LODGE:    I've got a lot of time then, Your

           21     Honor.

           22                  THE COURT:    Let me ask this.

           23                  MR. LODGE:    Okay.

           24                  THE COURT:    And I'll use this as a framework for

13:48:49   25     listening to -- because I do think I understand the point

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 32 of 72. PageID #: 1113
                                                                                     32

            1     you're making, the deep history of these sorts of

            2     initiatives and the results of them having been put on the

            3     ballot and eventually being approved.           But I'll let you

            4     speak for yourself.

13:49:06    5                  Something that drew my attention in your

            6     supplemental filing, which I appreciate receiving as well,

            7     and I wonder if you meant for me to read it as a concession.

            8     I will confess to you that I did.

            9                  When you distinguished Schmitt and informed the

13:49:23   10     court, it was obvious, but it was certainly fair of you to

           11     point it out, that the Schmitt court only addressed the

           12     facial challenges, and you explicitly state that you do not

           13     believe your clients, that is, that Schmitt can be invoked

           14     against plaintiffs' as applied challenges.

13:49:48   15                  And I'm interested in what you'll say when you get

           16     to that point and whether or not you believe

           17     Anderson-Burdick would be the correct analysis for the as

           18     applied if you believe that they must be treated separately.

           19                  MR. LODGE:    Pardon me, Your Honor.

13:50:04   20                  THE COURT:    No worries.

           21                  MR. LODGE:    Actually, you've offered me a good way

           22     to turn the corner from the history lesson.

           23                  THE COURT:    Sure.

           24                  MR. LODGE:    There was a considerable municipal

13:50:14   25     rights -- what actually at the time was called Municipal

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 33 of 72. PageID #: 1114
                                                                                     33

            1     Socialism Movement that had considerable sway at the

            2     constitutional convention.         The same convention produced the

            3     home rule amendments to the Ohio Constitution.             It's a lot

            4     of -- and very intriguing byplay, which I will not take the

13:50:35    5     court's time up with.

            6                  But the Article I, Section 2, as well as the

            7     explicit initiative and referendum rights, had considerable

            8     steam and momentum coming out of the 1912 convention and

            9     were enacted as amendments to the Constitution.

13:50:57   10                  The point -- one major point is this:           That every

           11     time the issue of whether or not an election official,

           12     whether it be the secretary of state or board of elections,

           13     may inquire into the substance of a proposal, a local

           14     initiative proposal, 25 times, the Ohio Supreme Court, at

13:51:21   15     least 25 times, in dating back to 1918, down to 2019, has

           16     affirmed the precept that it's hands off, and with the

           17     reasons that you have to keep hands off as an election

           18     official are several.

           19                  One is, we're talking about determinations of

13:51:41   20     illegality or constitutionality, which before something is

           21     enacted is mere speculation.

           22                  Secondly, that guess as to constitutionality or

           23     legality if passed is a loaded question and is not facially

           24     neutrally applied, because it depends on who's making the

13:52:06   25     determination.

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 34 of 72. PageID #: 1115
                                                                                      34

            1                  There is a separation of powers issue, because

            2     BOEs and the secretary of state are, of course, in the

            3     Executive Branch.

            4                  And the courts exist to determine after something

13:52:22    5     is ripe because it has been enacted into law to determine

            6     whether it should be allowed to stand or whether there are

            7     parts of it that can be severed to allow whatever is left to

            8     stand.

            9                  So the philosophy, the policy articulated by the

13:52:40   10     state Supreme Court repeatedly, for a hundred years, is

           11     hands off.     The courts exist to do this when there is

           12     leisure, not in the heat of a mandamus or prohibition kind

           13     of action during the election season.

           14                  THE COURT:    Let me ask if you can help me to

13:53:01   15     understand why it is, then -- and this is again referring

           16     back to Schmitt and Judge Bush's concurrence.             When he

           17     describes the gatekeeper rules that we're talking about, he

           18     refers to them as election mechanics.

           19                  Why isn't it sufficient, when there isn't that

13:53:21   20     human error that he also writes about that can lead to some

           21     sort of discriminatory application, barring of something,

           22     why isn't it sufficient that the mechanics, that as you

           23     heard Ms. Staff say are designed to keep the ballots from

           24     being uncluttered, to avoid the loss of confidence, and

13:53:40   25     always having to go back later, why isn't this gatekeeper

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 35 of 72. PageID #: 1116
                                                                                     35

            1     function correctly applied as it is now as long as there is

            2     the opportunity to do precisely what your clients are doing

            3     now, to bring the matter -- first of all, you can mandamus

            4     the court.     There is that provision.        But then also to

13:54:01    5     litigate further if you think necessary.

            6                  MR. LODGE:    All right.     And I will come back to

            7     Schmitt.

            8                  I'd like to point out that election mechanics have

            9     been subjected to mission creep especially in the last 10 to

13:54:16   10     20 years.

           11                  THE COURT:    You mean erosion?

           12                  MR. LODGE:    Yes.

           13                  THE COURT:    Okay.

           14                  MR. LODGE:    Because election mechanics is fine if

13:54:22   15     it is some wording on the petition.           The initiative petition

           16     has to be in red.       You have to have the warnings about

           17     felonies.     If you -- you know, if you're a circulator and

           18     you defraud the public or the state in your petitioning

           19     activity, that sort of thing.

13:54:40   20                  Whether the paper size is correct.          Whether

           21     there's a -- whether there's a committee of sponsors

           22     enumerated by name and address.          All of those are the real

           23     mechanics.     They are ministerial responsibilities that

           24     historically have fallen correctly to election officials.

13:54:58   25     Of course you want that.

                             MARY L. UPHOLD, RDR, CRR            (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 36 of 72. PageID #: 1117
                                                                                     36

            1                  The mission creep, the erosion, is that at first

            2     through secretary of state folkways most recently epitomized

            3     by some of the determinations made by former Secretary of

            4     State Husted, that what has happened is his initial

13:55:20    5     interpretations of what scope of review, whether or not a

            6     petition qualifies as something that can be enacted, has

            7     been a very long-running attempt to create 88 constitutional

            8     preelection courts out of boards of election, which are in

            9     no position to be that, no position to serve in that role.

13:55:48   10                  Again, why do we have to engraft a new preelection

           11     veto censorship type of system onto a system that has worked

           12     well with court retrospective review for a century?

           13                  The impetus out of the constitutional convention

           14     was that, by golly, there is going to be local rights, and

13:56:10   15     yes, cities and local governments are going to have the

           16     right to legislate.

           17                  And the principle has been repeated in some of

           18     those two dozen decisions by the Ohio Supreme Court that

           19     even if illegal, and this was a Mahoning County case in

13:56:30   20     2015, even if the proposal is enacted and is illegal upon

           21     enactment, it cannot be vetoed from the ballot by a board of

           22     elections or a secretary of state, even if illegal.

           23                  THE COURT:    So am I to understand you to say that

           24     any ballot initiative that a voter, with the correct number

13:56:56   25     of signatures, presents must go on, and your position,

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 37 of 72. PageID #: 1118
                                                                                      37

            1     should go on the ballot --

            2                  MR. LODGE:    Yes.

            3                  THE COURT:    -- and to be dealt with later?

            4                  MR. LODGE:    Yes.    And it's because in the Ohio

13:57:10    5     Constitution now is enshrined to the concept that the people

            6     are also legislators when they do this.

            7                  Let's think about the Ohio General Assembly and

            8     what the Ohio General Assembly does.           The Ohio General

            9     Assembly repeatedly passes abortion statutes or statutory

13:57:33   10     regulations that its sponsors admit probably will not stand

           11     muster against Roe v. Wade, but they do it anyway.

           12                  And they do it to send a message.          There are

           13     political reasons.       I'm not going to go deeply into that,

           14     other than to point out that nobody, certainly not a court,

13:57:52   15     certainly not the governor, certainly not the public, is

           16     allowed to say, "No, you can't consider passage of that law.

           17     You can't even talk about it.         You can't vote on it.        It

           18     would be illegal if passed."

           19                  The people deserve and have, under the Ohio

13:58:07   20     Constitution -- Constitution framework, that right right

           21     now.

           22                  But let's talk about House Bill 463.          The Ohio

           23     Legislative -- if I can find it.          Give me a moment, please.

           24     I may have -- ah, all right.

13:58:25   25                  The Ohio Legislative Service Commission, which as

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 38 of 72. PageID #: 1119
                                                                                     38

            1     the court I'm sure understands, is the drafting entity for

            2     the General Assembly, always -- well, often is asked to

            3     produce an analysis of a major complicated bill.

            4                  House Bill 463 is the December 2016 lame duck

13:58:48    5     session grab bag, Christmas tree they call it, Christmas

            6     tree legislation.       It started out as a foreclosure

            7     clarification bill and turns into quite a dicey thing that

            8     addresses two or three dozen different topics, including

            9     gutting initiative rights under Ohio law.

13:59:09   10                  The Ohio Legislative Service Commission, in an

           11     analysis that's available online, expressly warned that "The

           12     bill's," quote, "The bill's provision concerning local

           13     initiative petitions might be vulnerable to a challenge

           14     under the Ohio Constitution on two grounds:             1) that the

13:59:28   15     bill infringes on the people's right of initiative; and 2)

           16     that the bill violates the separation of powers doctrine."

           17                  So, and it goes on.      There's a considerable

           18     analysis here, analysis presented.          "A reviewing court,"

           19     also I'm quoting, "might rule that the bill violates a

13:59:48   20     separation of powers doctrine of the Ohio Constitution by

           21     giving the secretary of state or board of elections the

           22     authority to decide the constitutionality of a proposed

           23     statute."

           24                  There are -- there's other analysis.

14:00:02   25                  But the point is, before they voted on it, before

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 39 of 72. PageID #: 1120
                                                                                     39

            1     it came out of whatever committees, if it even passed

            2     through committee, it was a lame duck bill, before that

            3     happened, the General Assembly was told, "You're going to

            4     waste a lot of time and money of other people, of citizens

14:00:20    5     who want initiatives on the ballot by passing this."               And

            6     they did it anyway, because they could.            Because --

            7                  THE COURT:    So how much longer do you think that

            8     kind of mission creep or activity could happen before the

            9     general voter just loses interest and stops showing up?                 And

14:00:39   10     so that there are these myriad laws that result as a result

           11     of appropriate number of signatures and matters on the

           12     ballot and the few folks who still care showing up?

           13                  I mean, isn't that also a risk?         Isn't that an

           14     interest that the state legitimately has?            I use the state

14:01:00   15     generally as the defense.

           16                  MR. LODGE:    The state does not have an interest in

           17     encroaching on First Amendment association rights of people.

           18     The initiative process involves several different types of

           19     First Amendment protected activity.           Petitioning, of course.

14:01:20   20                  A petition, even if it doesn't go onto the ballot

           21     or they don't get enough signatures, a petition encourages

           22     public dialogue and debate.         Once it's put on the ballot, a

           23     campaign can ensue that -- at a higher level, a more visible

           24     way, that a topic or an issue is discussed within a

14:01:41   25     community.

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 40 of 72. PageID #: 1121
                                                                                     40

            1                  And then there's, of course, the constitutional

            2     act of voting, which is, in its own way, an exercise of

            3     associational types of free speech.

            4                  So there are considerable rights implicated by the

14:01:59    5     First Amendment in protecting the initiative in Ohio.

            6                  THE COURT:    Well, the associational rights are not

            7     diminished.     If anything, the better argument, as I see it,

            8     might be that it's delayed, because there isn't the placing

            9     of the matter on the ballot to start with for it to be voted

14:02:17   10     upon, but rather, conversation or litigation results.

           11                  So it's not as if it could never be put on the

           12     ballot, it's just a matter of not being put on the ballot

           13     without some non-content-based evaluation.

           14                  MR. LODGE:    The problem is is that the

14:02:38   15     content-based evaluation has already produced quirk-ish

           16     results.     In the -- boy, I'm trying to remember.           I believe

           17     it was in 2017, the Youngstown citizens attempted to put a

           18     bill of rights on the ballot.         It was vetoed by the board of

           19     elections.

14:02:58   20                  While it was being litigated in mandamus at the

           21     Supreme Court -- that's the Flak v. Betras decision.               While

           22     it's being litigated, a very similar rights -- community

           23     rights proposal, charter amendment, was proposed in the City

           24     of Bowling Green.       The Board of Elections in Wood County,

14:03:17   25     four to nothing, put it on the ballot.

                             MARY L. UPHOLD, RDR, CRR            (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 41 of 72. PageID #: 1122
                                                                                     41

            1                  So you have the too many constitutional

            2     quasi-courts delivering completely opposite interpretations

            3     of the same law.      The Wood County Board of Elections people,

            4     one or two of them actually said in comments that they

14:03:37    5     didn't believe that it was -- that House Bill 463 was

            6     lawful, that those provisions could be enforced.

            7                  And so you have the possibility of anomalous

            8     results that work differently in different communities

            9     according to the politics of the community.             And that ain't

14:03:58   10     justice.     That is not -- that is not the free speech that is

           11     contemplated by having the initiative power laid in the

           12     citizenry.

           13                  To answer your question, work back to Schmitt,

           14     Your Honor, it is our position -- the Schmitt case is

14:04:16   15     actually quite narrow.        The decision there says that the --

           16     the trial court decision, pardon me, was that the statute

           17     that says that there is no appeal, the decision of the

           18     secretary of state shall be final, was determined to be

           19     unconstitutional, and then, of course, reversed.

14:04:39   20                  But we believe that the as applied principle is

           21     quite alive and well and keeps our claims before the court,

           22     because of the fact that the lawsuit that we have written

           23     and produced for you is an enumeration of the ad hoc, as I

           24     said, mission creep types of excuses that are rendered time

14:05:07   25     and again to keep initiatives off the ballot.

                             MARY L. UPHOLD, RDR, CRR            (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 42 of 72. PageID #: 1123
                                                                                     42

            1                  There's careful wording that says, "The board of

            2     elections or the secretary of state shall review the

            3     proposal to make sure it's within the scope of what a local

            4     government can legislate," and that's code for decide

14:05:28    5     whether or not it's legal in your opinion, guys.

            6                  And there is concerted activity between the

            7     secretary of state and the boards of election, the members

            8     of which are appointed by and serve at the whim of the

            9     secretary of state.

14:05:46   10                  So each of the 88 boards of election, while there

           11     is certainly some autonomy in how they vote, you can be

           12     assured that in these controversies, they are coached and

           13     certainly guided by the secretary of state's office.

           14                  So we're talking about the Executive Branch

14:06:06   15     irrigating power to itself that is reserved for the courts

           16     to sort out after the people have stood in the role of local

           17     legislator.

           18                  I'd also like to point out that Schmitt, the Sixth

           19     Circuit Schmitt, simply reverses things.            It applies a

14:06:30   20     medium grade standard of review.          But we're talking about --

           21     and the Schmitt decision did not at all address the hundred

           22     year history, the two dozen or so Supreme Court cases that

           23     say content review is completely off limits.

           24                  Our lawsuit seeks for this court to make the

14:06:52   25     determination that a rule, not one that is laden with

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 43 of 72. PageID #: 1124
                                                                                     43

            1     asterisks or footnotes, lame excuses and ad hoc

            2     decision-making, that there's one rule that says you don't,

            3     as election officials, you are not allowed to look at the

            4     substance of a -- of a proposal.

14:07:14    5                  One of the justices, Justice Fischer on the Ohio

            6     Supreme Court, refers to this as a -- in a somewhat humorful

            7     way, as a substantive procedural issue, where the BOEs or

            8     the SoS are allowed to make a substantive determination

            9     under the guise of merely following a supposed process.

14:07:40   10     That's mission creep.       Because they're allowed to analyze

           11     the substance and decide if it would be in the scope of a

           12     local legislature or local city council's power -- or a

           13     local county council's power to pass.

           14                  So the problem is, is that as long as the Ohio

14:08:01   15     Supreme Court, which has reduced itself to paying lip

           16     service to this time-honored principle, but then saying --

           17     but finding excuses that keep things off the ballot.

           18                  As long as that is allowed to continue, it will --

           19     it will produce the results of turning people off, of making

14:08:19   20     people feel at the local level that they do not have power.

           21                  The constitutional convention in 1912 was in

           22     circumstances that are -- that at least reverberate down to

           23     2019, where we have corporate control and commodification of

           24     many, many things in our society, privatization of

14:08:43   25     governmental functions for mere profit, where we have an

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 44 of 72. PageID #: 1125
                                                                                     44

            1     Ohio General Assembly that some would say is the best

            2     legislature money can buy, as certainly exemplified in the

            3     recent battle over utility bailouts.           So we have a situation

            4     here --

14:09:03    5                  THE COURT:    Let me ask you a question that --

            6                  MR. LODGE:    Yes.

            7                  THE COURT:    -- regards the way in which I've been

            8     thinking about these, and might, dependent upon your answer,

            9     continue to think about these.          It stems from something you

14:09:17   10     wrote but said also.

           11                  Schmitt was narrow in the way you describe.               I

           12     think none of us will agree, because it found -- pardon me,

           13     Sixth Circuit Schmitt, it found the as applied challenges to

           14     the First Amendment moot.

14:09:35   15                  MR. LODGE:    Moot, right.

           16                  THE COURT:    Are you conceding, then, that the

           17     facial challenges, that being Counts 1, 3 and 5, are binding

           18     on your clients' position?

           19                  MR. LODGE:    I'm not certain I understand the way

14:09:50   20     you've worded the question.

           21                  We believe -- we don't subscribe -- given the

           22     narrowness of the facial challenge that the Sixth Circuit

           23     addressed, we don't believe Schmitt has any serious effect

           24     of moment on this lawsuit.

14:10:12   25                  THE COURT:    Rather, the challenge is as applied or

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 45 of 72. PageID #: 1126
                                                                                     45

            1     moot or facial?

            2                  MR. LODGE:    Correct.     Correct.    And we also -- I

            3     also disagree --

            4                  THE COURT:    And tell me why it is you believe

14:10:22    5     that.

            6                  MR. LODGE:    Well, the facial -- the statutes

            7     themselves certainly suggest that there's a problem --

            8                  THE COURT:    Uh-huh.

            9                  MR. LODGE:    -- because of the fact that, as I say,

14:10:33   10     there's an invitation to election officials to sort of make

           11     whatever they wish of scope of review types of wording.

           12                  What we have delineated in the complaint are

           13     multiple examples of where substance is called procedure,

           14     substance is called simply a review, particularly in the

14:10:57   15     county charter proposal arena.

           16                  And that's okay, because the statute says that we

           17     have to do that now, without going a little bit beneath the

           18     surface and realizing that as that statute is applied, it

           19     contains few to no standards.         The standard is whatever,

14:11:20   20     frankly, a county prosecutor thinks might be illegal if

           21     passed.

           22                  Incidentally, I'm offended by the word "cluttering

           23     the ballot."     The ballot needs to be a lot more cluttered.

           24     People need to have a lot more opportunities to exercise a

14:11:36   25     direct vote and say.

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 46 of 72. PageID #: 1127
                                                                                     46

            1                  THE COURT:    Let me just go back to my question,

            2     because my chief ambition here today is to make sure that I

            3     understand you and your position.          And I think I put this

            4     question to Ms. Staff, and I am going to try to ask it in a

14:11:54    5     similar way.

            6                  Because what I wanted to understand is if she

            7     believed my analysis of the as applied challenges would be

            8     dispositive of the facial challenges, because Schmitt didn't

            9     address the as applied challenges.

14:12:13   10                  So I think it's without doubt that my job here,

           11     without that guidance, certainly includes an analysis of the

           12     as applied challenge.       So the question -- challenges.

           13                  The question I have for you is the analysis of the

           14     as applied challenges --

14:12:33   15                  MR. LODGE:    Yes.

           16                  THE COURT:    -- are they -- is it dispositive of

           17     the facial challenges as well?

           18                  MR. LODGE:    No.    And I will tell you this.        After

           19     reviewing the complaint, which I was involved in the

14:12:45   20     drafting of just about ten months, nine months ago, I guess,

           21     in retrospect, I think that the wording of the statutes that

           22     are under challenge is evidentiary and that essentially this

           23     is a case that involves as applied claims.

           24                  And I therefore don't believe that the facial --

14:13:15   25     that it is appropriate to deem the facial challenge stuff to

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 47 of 72. PageID #: 1128
                                                                                     47

            1     be conceded.     But I would possibly have restructured the

            2     complaint so that all of the claims were reflected as

            3     applied and cited the gateway problem, if you will, with the

            4     statutes.

14:13:39    5                  THE COURT:    And I'm sure you probably don't intend

            6     for me to mean that you are dismissing the facial

            7     challenges.

            8                  MR. LODGE:    No, no, not at all.

            9                  THE COURT:    No misunderstanding.

14:13:48   10                  MR. LODGE:    I'm recognizing the court's inherent

           11     power to construe the pleadings to do substantial justice.

           12                  THE COURT:    Just making sure you're on your toes.

           13                  You're probably working your way up to this, but I

           14     am interested, it wasn't just bookkeeping when I asked about

14:14:05   15     Counts 6 and 7, which I also think about in a similar way,

           16     and then also 8.      And I know you'll get to them, but just a

           17     reminder to please do.

           18                  MR. LODGE:    Well, let's talk about them now.

           19                  The court is certainly -- I think the court is,

14:14:25   20     from a technical standpoint, allowed under the doctrine of

           21     supplemental jurisdiction to decide whether there's a

           22     violation of separation of powers under Ohio law.

           23                  The court certainly is familiar with the very

           24     analogous federal separation powers types of claims.               And we

14:14:46   25     believe that there's nothing especially subtle about what

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 48 of 72. PageID #: 1129
                                                                                     48

            1     has happened with House Bill 463 amendments to the statutes

            2     that are under challenge.

            3                  Number -- oh, boy, pardon me.

            4                  THE COURT:    What I thought you might have been

14:15:06    5     about to address is the local community self-governance

            6     that's Count 6.      What, if you have any law that supports the

            7     belief that -- or can tell me whether a court has recognized

            8     local community or self-governance as a fundamental right

            9     under the United States Constitution or the Ohio.

14:15:37   10                  MR. LODGE:    We'll stand on our written arguments

           11     as far as that's concerned.         I am not aware of any precedent

           12     since the time of authoring the memo.

           13                  THE COURT:    And before the memo was authored,

           14     certainly Justice Sotomayor's concurring decision in John

14:15:58   15     Doe versus Reed.      And it's simply the one wherein she says,

           16     "Instead it is up to the people of each state to decide

           17     whether and how to permit legislation through mechanisms of

           18     direct democracy, such as the initiative power and

           19     referendum power."

14:16:17   20                  Meaning -- and that was against the notion that

           21     the right to local community self-government is governed by

           22     state law.     And she writes, "It's not a fundamental right

           23     under the United States Constitution."

           24                  Does that ring a bell?

14:16:33   25                  MR. LODGE:    Yes.    Thank you.    I'd also point out,

                            MARY L. UPHOLD, RDR, CRR              (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 49 of 72. PageID #: 1130
                                                                                     49

            1     Your Honor, that Article I, Section 2 of the Ohio

            2     Constitution, which is sort of the inherent -- reserves to

            3     the people the inherent power to change a government which

            4     no longer serves their interest, is something that in one

14:16:48    5     form or another is found in all 50 state Constitutions, and

            6     it has fallen into disuse.

            7                  And the Ohio Supreme Court, when asked to make

            8     pronouncements about it in some of the cases I've been

            9     associated with, continues to basically make rulings on

14:17:09   10     sub-Constitutional grounds or whatever.            It never gets to

           11     the issue.

           12                  The problem is, is that it either means something

           13     or it doesn't.      And if it doesn't, I am not sure what that

           14     says about our democracy.

14:17:23   15                  THE COURT:    One of the things I appreciated about

           16     the complaint, and I'll certainly defer to you about how it

           17     could be improved, but I appreciated the many instances of

           18     attempts to, successful or otherwise, eventually to place

           19     matters on the ballot.

14:17:42   20                  But what I don't believe is revealed there, nor in

           21     the papers filed since, is an episode, that rare episode

           22     that would shock the conscience.          And that's something else

           23     that I've been looking for in the evaluation of Count 6

           24     primarily, but also Count 7.

14:18:08   25                  MR. LODGE:    I think that I would ask the court to

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 50 of 72. PageID #: 1131
                                                                                     50

            1     review closely the circumstances enumerated in the complaint

            2     as to what I continue to call the erosion.            I think that

            3     House Bill 463 hidden, never assigned to a committee, hidden

            4     in a lame duck session bill that covered about 31 or 32

14:18:31    5     other unrelated topics, which possibly runs afoul for all of

            6     that, of Ohio's single subject rule, I think that it shocks

            7     the conscience because it attempts to codify a statutory

            8     enactment that overrules pertinent constitutional

            9     interpretations going back for a hundred years.             I think

14:18:52   10     that that shocks the conscience incredibly.

           11                  I think that what -- what we are watching -- maybe

           12     I should explain a couple of other things, in fact.

           13                  In 2015, the State of Ohio voters I believe were

           14     misled into changing the Constitution so that a statewide

14:19:16   15     initiative hereafter, all statewide initiatives have to go

           16     through a board of five people chaired by the secretary of

           17     state for analysis of whether they are -- in the proposal,

           18     the initiative that's being proposed, creates a monopoly

           19     practice.

14:19:34   20                  This was an issue that was passed -- that was,

           21     pardon me, on the ballot at the same time as an issue to

           22     legalize marijuana sales, but confining the production to

           23     ten selected vending corporations.

           24                  There was some outrage about that from a market

14:19:55   25     perspective.     And the legislature quickly added to the

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 51 of 72. PageID #: 1132
                                                                                     51

            1     ballot a proposal that creates no longer a court system, but

            2     a board of five people who may only be challenged indirectly

            3     via mandamus as to whether they require a two-step vote to

            4     take place.

14:20:21    5                  There's actually wording now -- it passed, the

            6     measure passed, and there's wording required to be shown,

            7     basically as I understand the mechanics, the voter is first,

            8     on the voting machine, shown the screen that basically says,

            9     "Shall such-and-such a proposal dislodge the current lawful

14:20:38   10     activity of such-and-such," and if the answer is yes, then

           11     you go to a second screen to vote yes or no on the actual

           12     proposal.     So that was 2015.

           13                  More recently, in 2019, in the budget bill, the

           14     other Christmas tree enactment of the Ohio General Assembly,

14:20:58   15     which starts out as about an 800-page budget of all state

           16     governmental activity, and always balloons into something in

           17     excess of 2- to sometimes nearly 3,000 pages, and it's a

           18     grab bag of all kinds of unrelated things, there is a -- the

           19     pending court challenge that Lucas County counsel referred

14:21:18   20     to pending in federal court in Toledo over the rights of

           21     nature, the Lake Erie Bill of Rights, rights of nature

           22     provision.

           23                  The General Assembly sneaked through, without

           24     committee reference, without any publicity of any great

14:21:34   25     moment, sneaked through a provision that makes it unlawful

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 52 of 72. PageID #: 1133
                                                                                     52

            1     to raise -- for anyone to basically raise in court the issue

            2     of stewardship of a natural resource.

            3                  So what you see is not just an attempt to irrigate

            4     court-like quasi-judicial power to an Executive Branch

14:21:59    5     agency, but there is a continuing legislative undercutting

            6     of what are appropriate topics to be raised via initiative;

            7     and indeed, at the state level so far, whether an initiative

            8     can even be voted on.

            9                  I'd like to point out also, Your Honor, that the

14:22:19   10     Saferin decision, which is the one that somewhat momentously

           11     changed how local charter initiative amendments get to the

           12     ballot, didn't address several other important things.

           13                  It addresses, of course, the matter of requiring a

           14     supermajority of a city council to put something on the

14:22:41   15     ballot, and it reduces the board of elections' role to what

           16     is called ministerial.

           17                  But it didn't address ordinances that are

           18     initiated at the local level.         It did not address charter --

           19     county charter proposals that are a hybrid constitutional

14:22:59   20     and statutory creature.        And it also did not address what

           21     happens when a local member of a city council says, "You

           22     know, that thing would -- that would be illegal if it was

           23     enacted, so I'm not going to vote to put it on the ballot."

           24                  In other words, what happens when city councils

14:23:23   25     who are supposedly acting legislatively, although I would

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 53 of 72. PageID #: 1134
                                                                                     53

            1     contend it's a mere administrative matter to vote something

            2     onto the ballot if the number of petition signatures has

            3     been produced, those issues still remain open.

            4                  And that gets me into the matter of the continued

14:23:43    5     standing of the Mahoning County plaintiffs who have tried

            6     eight different times, going back at least as many years,

            7     possibly a few more, and have in their most recent attempt

            8     to pass a community bill of rights, yes, the Saferin

            9     decision came out -- or pardon me, the Flak decision came

14:24:11   10     out and the citizens removed a local enforcement clause from

           11     their proposal, and the board of elections says, "Okay, it

           12     can go onto the ballot."

           13                  These battles, especially in the Mahoning group,

           14     but certainly by no means not just the Mahoning group, these

14:24:29   15     battles are at a terrible price, a terrible price in

           16     attorney fees, but more importantly, a terrible price in the

           17     loss of access to public debate to campaign.

           18                  The legislation wins its way through the Supreme

           19     Court mandamus process, and in a couple of instances, the

14:24:50   20     Supreme Court has ruled Pyrrhicly for the citizens, for

           21     instance in the Bowling Green case, allowing something onto

           22     the ballot.     But there was a -- as I recall, something on

           23     the order of fewer than 16 days to campaign.             So things were

           24     in limbo.

14:25:09   25                  The Supreme Court rules, yay, the citizens win,

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 54 of 72. PageID #: 1135
                                                                                     54

            1     and they have few resources anyway and little access to

            2     garnering public debate and didn't have any throughout the

            3     election season until two and a half weeks before the

            4     election itself.

14:25:27    5                  So the problem is, the measure -- the principle

            6     measures that have been pushed by the Mahoning citizenry

            7     still have not been enacted into law.           It is highly likely

            8     that there will be additional future campaigns, and that

            9     these unresolved matters, and who knows what other kinds of

14:25:48   10     excuses will be raised by election officials to deter things

           11     and divert them from going onto the ballot.

           12                  So we believe that the complaint actually is

           13     perhaps, if I may say so, more like a RICO allegation than

           14     simply a damages complaint.         The plaintiffs seek no monetary

14:26:09   15     damages.     They are looking for prospective injunctive

           16     relief.

           17                  And the evidence is -- emanates from election

           18     travails in seven different counties that have citizens who

           19     are bona fide plaintiffs who have circulated petitions or

14:26:28   20     been in the steering committees of the citizen sponsoring

           21     groups.     So --

           22                  THE COURT:    But even if -- if you don't mind me

           23     interjecting now, because I sensed you may have been

           24     wrapping up the standing argument to move on, and before you

14:26:41   25     do, I'd like to hear from you on this.

                             MARY L. UPHOLD, RDR, CRR            (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 55 of 72. PageID #: 1136
                                                                                     55

            1                  I noted that you used "it's highly likely" that

            2     your clients would seek something more from Mahoning County

            3     that isn't before the county now, is how I interpreted that

            4     statement.

14:26:57    5                  But that's just not what the law requires.            The

            6     law requires present adverse consideration, not just

            7     speculation prospectively of what might happen once that

            8     matter does mature and is presented to Mahoning County.

            9                  That's what I see.      And you might recall that I

14:27:19   10     shared that concern before today.

           11                  MR. LODGE:    Correct.

           12                  THE COURT:    So I'm keenly interested in how --

           13     what legal distinction you can make.           "Highly likely" just

           14     isn't a term of art associated with standing, at least not

14:27:34   15     in a successful way.

           16                  MR. LODGE:    No, but I think a term that is

           17     associated with it is where -- boy, and I'm at a little bit

           18     of a loss to remember the precise wording, but it is where

           19     something recurs but escapes review, repetition occurs, but

14:27:53   20     each time -- and this is very common in First Amendment

           21     types of cases anyway, that the citizens, for instance, have

           22     attempted repeatedly to put something on the ballot, and

           23     they are unable to get a merits direct appeal type of review

           24     because of a variety of factors, not the least of which is

14:28:15   25     that they usually have to litigate in a mandamus action in a

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 56 of 72. PageID #: 1137
                                                                                     56

            1     very charged, lightning round of briefing type of mandamus

            2     action before the Ohio Supreme Court.

            3                  So I think that the court may legitimately

            4     consider the history of the citizens' activity in Mahoning

14:28:37    5     County, in Youngstown, and conclude from it that the very

            6     plaintiffs -- the plaintiffs are some of the very people who

            7     have been at the core from the beginning, at eight different

            8     tries at getting something on the ballot and/or having a

            9     vote taken on it, which has happened a few times.

14:28:57   10                  I believe that the court may consider highly

           11     likely to be serious evidence of intention, and evidence, as

           12     I say, of a history of misdeeds by election officials that

           13     contrive circumstances to keep public votes from taking

           14     place.

14:29:19   15                  THE COURT:    You heard Mr. Pituch speak about the

           16     one change in the law that he sees may be advantageous to

           17     your clients, and that's the Supreme Court's ruling that

           18     municipal charter amendments shall be placed on the ballot.

           19     So that's certainly an improved circumstance, one that

14:29:41   20     perhaps wasn't in existence.

           21                  And I know we're talking about Mahoning County

           22     versus, say, the City of Youngstown.           But there could be

           23     some culling and maybe something done just on behalf of

           24     Youngstown.

14:29:55   25                  So it seems that if there was some chilling

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 57 of 72. PageID #: 1138
                                                                                     57

            1     effect, that measure warms it up a bit.            Do you see it

            2     differently?

            3                  MR. LODGE:    Well, as I suggested earlier, the

            4     Maxcy case says with a supermajority, a local council is

14:30:16    5     required, apparently, to put a measure on the -- a

            6     Constitution -- pardon me, start over -- a municipal charter

            7     amendment on the ballot.

            8                  THE COURT:    Well, I understand you.

            9                  MR. LODGE:    And the question has not yet been

14:30:29   10     answered and is probably out there someplace, what happens

           11     when a majority -- the supermajority vote is not attainable

           12     because one or more of the members of the city council say,

           13     "You know, I'm not a lawyer, but that isn't going to be

           14     legal if it's passed, so I'm not going to inconvenience and

14:30:47   15     burden the public with the expense of an election."

           16                  Then what happens?      Then you have, again, a

           17     circumstance where city council, acting as effectively as an

           18     election official, has intervened to keep something off the

           19     ballot because of considerations of content.

14:31:04   20                  So I -- Maxcy did not cure everything.           It makes

           21     it more possible, yes.        But again, it depends, for now, on

           22     the good faith, the bona fides of the members of council who

           23     were asked to vote in what I still think is a merely

           24     administrative ministerial type of role to put something on

14:31:30   25     the ballot.

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 58 of 72. PageID #: 1139
                                                                                     58

            1                  THE COURT:    You wrote about Babbitt.        You heard

            2     the question I framed about it.          And the one concern I still

            3     have and would like to hear from you is whether you can

            4     offer something to encourage me to believe that your clients

14:31:48    5     would be subject to some imminent threat of harm.

            6                  I mean, there is this notion of, well, there is

            7     the exertion in the past, the repetitive exertion, the

            8     weariness, the costs of the exertion.           But, again, sort of

            9     lunging towards, but I'm not even at the present adverse,

14:32:07   10     but I'm talking about some imminent threat of some harm

           11     resulting.

           12                  MR. LODGE:    The harm to the state constitutional

           13     right to initiative is a -- is imminently being attacked, as

           14     I've illustrated.       It's being attacked --

14:32:24   15                  THE COURT:    Well, and I -- let's say for the

           16     moment --

           17                  MR. LODGE:    Okay.

           18                  THE COURT:    -- without -- that -- even if that's

           19     the case, what we're really talking about, though, is the

14:32:36   20     ask for declaratory judgment and injunctive relief.

           21                  MR. LODGE:    Okay.

           22                  THE COURT:    And I'm not even sure, quite frankly,

           23     Mr. Lodge, how I'd write that order.           "Mahoning County,

           24     going forward, you can't..."         I mean, it's even that basic

14:32:56   25     when I just try to look at it in a very elementary level.

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 59 of 72. PageID #: 1140
                                                                                     59

            1                  Do you see the point I make?

            2                  MR. LODGE:    No, and I'm sorry.

            3                  THE COURT:    Well, I don't see the harm or what I

            4     could instruct.      It's one thing to tell the county, "You

14:33:09    5     shall not do this, and going forward it would be illegal as

            6     well."    I'm not sure what it is you would tell me to tell

            7     the county based on what's before me as the harm, the case,

            8     the controversy regarding Mahoning County.

            9                  MR. LODGE:    The order would probably --

14:33:29   10                  THE COURT:    And if I hear another word, I will

           11     clear the room.      You've been wonderful.        I'm pleased that

           12     your civic interest has brought you here.            But you've chosen

           13     well.    He's doing all right without the murmuring.            And I

           14     think that was more in support of you than me, so...

14:33:44   15                  No, please, you go ahead.        You still have 11 whole

           16     minutes.

           17                  MR. LODGE:    Thank you.

           18                  The harm is -- boy --

           19                  THE COURT:    But let me ask you, and think of it in

14:34:05   20     the way that I've suggested.         It's elementary, but I think

           21     at times we have to get down to nuts and bolts.

           22                  The order as to Mahoning County, if you were to

           23     draft it, would look like what?

           24                  MR. LODGE:    It would look like, "Henceforth, the

14:34:24   25     board of elections is constrained to review initiative

                             MARY L. UPHOLD, RDR, CRR            (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 60 of 72. PageID #: 1141
                                                                                     60

            1     petitions," and you would have to break it out by category,

            2     if it was a county charter, city charter amendments, city

            3     ordinances.

            4                  But it would state -- it would refer to some

14:34:40    5     statutory basis for the very ministerial -- the true

            6     gatekeeper kinds of functions that the board of elections is

            7     confined to.

            8                  And that it would essentially have to say that

            9     inquiry into -- you would have to find that there is a

14:35:06   10     conflation of the terms, scope of review -- or scope of

           11     authority, pardon me, and that the court would have to find

           12     and declare that that is effectively coded language for an

           13     invitation for local election officials to actually make a

           14     judgment call as to whether something would be lawful or

14:35:29   15     constitutional or not if passed.          That effectively, the

           16     measure cannot be assessed, reviewed, analyzed for anything

           17     but strict form types of requirements.

           18                  And I understand that there are occasionally

           19     things that look like substantive but are actually

14:35:53   20     procedural ministerial reviews.          And let me give an example.

           21                  If a library district or a school district wants

           22     to -- wants a new or increased levy, the proposal as it

           23     appears on the ballot is actually supposed to state numbers,

           24     you know, what the amount of the millage is and all that, to

14:36:15   25     generate a certain dollar, minimum dollar amount of revenue.

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 61 of 72. PageID #: 1142
                                                                                     61

            1                  And I have seen a couple of cases where boards of

            2     elections caught a dumb mathematical mistake, and basically

            3     deterred something from being put on the ballot because it

            4     was erroneous and they sent it back to the local government

14:36:36    5     saying, "You've got to fix this."

            6                  That is a form type of matter.         It's not a

            7     substance matter, not really.

            8                  So there are some points that at first glance

            9     might appear to give considerably more substantive power to

14:36:54   10     a board of elections than actually occurs.

           11                  They're supposed -- the board exists to decide if

           12     there's enough voters and they're registered and the form's

           13     right and the circulator is signed correctly and all of

           14     that, as well as very minimal scrutiny of the content.

14:37:15   15                  The conflation has happened, actually, where the

           16     statute says, "The petition shall be scrutinized by the

           17     board of elections."       That's actually pretty particularized

           18     statutory wording.       The petition contains an initiative

           19     proposal.     You're supposed to look at the four corners of

14:37:39   20     the document for its propriety under state law, not the

           21     proposal contained within the document.

           22                  THE COURT:    In your example, when the math is off,

           23     would the board, under your rubric, be able to correct the

           24     math or send it back?

14:37:57   25                  MR. LODGE:    Send it back probably would --

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 62 of 72. PageID #: 1143
                                                                                     62

            1                  THE COURT:    So there would be some interpretation?

            2     There would be times when even under your system, review

            3     would be -- review and modification would be appropriate?

            4                  MR. LODGE:    Sure.    I expect the -- certainly

14:38:15    5     there's nothing to keep a board of elections from reading

            6     the initiative.      But the question is whether or not they are

            7     allowed to make a determination in the manner of censorship.

            8     And in a math screw-up such as I cite, they're not censoring

            9     the speech, they're saying -- there's legal requirements

14:38:38   10     that the proposal has to say the following to the voters,

           11     and there are -- I believe in the tax code, there are -- or

           12     possibly in the education code, in the library code, but in

           13     any event, there are explicit requirements as to how revenue

           14     measures are to be put to the public.           And they're simply

14:38:56   15     administering a statute.

           16                  We keep getting, incidentally, without talking

           17     about it, back to the administration versus legislation kind

           18     of thing, and that has become one of the excuses, where

           19     boards of election are basically saying a measure is

14:39:16   20     legislating even though -- or they're saying it's

           21     administrative and not new legislation.            That's another one

           22     of the ways that initiatives have been, in my reckoning, at

           23     least, sometimes gamed.

           24                  But I think that the court could draft a very

14:39:34   25     meaningful type of injunctive order.

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 63 of 72. PageID #: 1144
                                                                                     63

            1                  THE COURT:    Thank you, sir, for indulging me on

            2     that topic.

            3                  You are whittling away your time, and you still

            4     have some, not much.

14:39:50    5                  MR. LODGE:    Unless the court has any other

            6     questions, I'm --

            7                  THE COURT:    Willing to save what you have left?

            8                  MR. LODGE:    I'm willing to, yeah.

            9                  THE COURT:    All right, then.      I don't at this

14:39:57   10     time, but I appreciate the attention you've given me.

           11                  MR. LODGE:    Thank you.

           12                  THE COURT:    And I'll circle back to the defense

           13     table and give you an opportunity to speak again.

           14                  Ms. Staff.

14:40:10   15                  MS. STAFF:    Your Honor, if I may, I have a few

           16     brief remarks.      As Your Honor is well aware, federal courts

           17     are courts of limited jurisdiction.           Unlike state trial

           18     courts, federal courts do not have general jurisdiction to

           19     review questions of federal and state law, but only the

14:40:31   20     authority to decide laws and questions that are before them

           21     under statutory and constitutional limits.

           22                  This case simply no longer presents a federal

           23     question for this court to consider.           Schmitt has resolved

           24     any federal claims these plaintiffs had.

14:40:49   25                  And I did want to briefly address their as applied

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 64 of 72. PageID #: 1145
                                                                                     64

            1     issue just once again briefly.          This case presents a stark

            2     contrast to the Schmitt facts, where the Schmitt plaintiffs

            3     had particular as applied claims in their complaint.               They

            4     were seeking ballot placement for the November 2018 general

14:41:10    5     election.

            6                  Here there are no specific as applied claims with

            7     respect to any of these plaintiffs.           They seek the same

            8     relief, general declarations, general injunctive relief

            9     under their both as applied and facial challenges, and both

14:41:27   10     fall for the same reason, because these laws are

           11     constitutional.

           12                  With no federal claims left, the only court that

           13     has the final say over the meaning of the constitutionality

           14     of these laws is the Ohio Supreme Court.            And the Ohio

14:41:44   15     Secretary of State's position is that this complaint should

           16     be dismissed in total under Rule 12(b)(1) and 12(b)(6).

           17                  Unless the court has any further questions, I

           18     would be happy to entertain those.          Otherwise, I will cede

           19     the remainder of my time to the other defendants here.

14:42:00   20                  THE COURT:    Thank you, Ms. Staff.        No questions

           21     for you.

           22                  MS. STAFF:    Thank you, Your Honor.

           23                  MR. PITUCH:     Good afternoon again, Judge.

           24                  THE COURT:    Certainly.     Same to you, sir.

14:42:14   25                  MR. PITUCH:     Several points.     I brought before the

                             MARY L. UPHOLD, RDR, CRR            (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 65 of 72. PageID #: 1146
                                                                                     65

            1     court a motion for a judgment on the pleadings.             With that

            2     motion, I am required to accept all the factual allegations

            3     of the complaint as true.        And I'm willing to do that; I

            4     don't have a problem with that.

14:42:28    5                  The history lecture you got from Mr. Lodge,

            6     interesting as it was, I don't think is contained in his

            7     complaint and I don't have to accept any of that as true for

            8     today's proceedings.       My guess is that if I spent some time

            9     and gave the court my version of the history of the last

14:42:44   10     100, 150 years, it would be slightly different than his.

           11                  The second point, he talked about how the Ohio

           12     Supreme Court has a hands-off position on preelection

           13     content review of ballot initiatives.           That's not an

           14     accurate assessment of the law.          I can cite just in the few

14:43:01   15     minutes I had there thinking about it, I could come up with

           16     three cases where they did just that.

           17                  2018, the Bolzenius case, and that's cited in our

           18     brief, where the Supreme Court allowed the Franklin County

           19     Board of Elections to keep a municipal initiative off the

14:43:15   20     ballot, the equivalent of the Lake Erie Bill of Rights.

           21                  2016, State ex rel. Sensible Norwood versus the

           22     Hamilton County Board of Elections, that's cited in the

           23     briefs.    In that case, they found that the Hamilton County

           24     Board did not violate Ohio law when it kept off the ballot

14:43:35   25     an initiative that would decriminalize marijuana.              It would

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 66 of 72. PageID #: 1147
                                                                                     66

            1     in essence repeal Ohio felony drug law.            They found out that

            2     that was not a problem.        In fact, it should have been kept

            3     off the ballot.

            4                  The third case that comes to mind quickly is from

14:43:47    5     1967, State ex rel. Rhodes versus the Board of Elections.

            6     It's also cited in my motion for judgment on the pleadings.

            7     In that case the Supreme Court held it was proper to keep an

            8     initiative off the ballot which would order the government

            9     to terminate the war in Vietnam.          They found out that was

14:44:06   10     not a proper subject for an initiative and it could be kept

           11     off the ballot.

           12                  There was a statement Mr. Lodge made about 88

           13     county board of elections and the varying decisions they

           14     might make.     Well, there's a resolution for that.           Any one

14:44:19   15     of those 88 decisions can be addressed by the Ohio Supreme

           16     Court via a writ of mandamus, as the Schmitt court recently

           17     affirmed.

           18                  In that case, you won't have 88 different

           19     decisions, you'll have one decision going to the Supreme

14:44:31   20     Court and they'll make it once and for all.

           21                  One other thing.      This power to keep an initiative

           22     off the ballot.      I've been doing the board of elections work

           23     now for nine and a half years.          It's a power that's rarely

           24     used.    I've used it twice.       And just in the last year.          And

14:44:47   25     both initiatives contained the same blatantly

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 67 of 72. PageID #: 1148
                                                                                     67

            1     unconstitutional and unenforceable language, both the Lake

            2     Erie Bill of Rights, and there was another one, the downtown

            3     jail amendment.      And I recommended to the board that they

            4     keep those off the ballot and they did.

14:45:01    5                  But that's the only two times in the nine years

            6     that I've had to deal with anything like this.             My default

            7     position as a county prosecutor is if it's a close call, put

            8     it on the ballot.       I've done that with candidates when there

            9     have been protests and also with initiatives.             So while this

14:45:16   10     is something for the court to address, this is a power that

           11     is rarely, rarely used.

           12                  Other than that, thank you, Judge.

           13                  THE COURT:    Thank you, sir.

           14                  MS. HACKETT:     Your Honor, just one or two things.

14:45:39   15     When you asked Mr. Lodge about what harm he suggests is

           16     imminent, he said that it is the harm to the state

           17     constitutional right to initiative.

           18                  And I suggest that under the U.S. Supreme Court

           19     cases that I cited in our brief, that is simply not enough.

14:46:03   20     I would ask the court to, when you're reviewing the

           21     arguments and our briefs, to look at the Hollingsworth

           22     versus Perry case, and it's cited in our brief.

           23                  And in that case, the court said that you have to

           24     have a concrete and particularized imminent injury.              And

14:46:22   25     they said that the doctrine of standing serves to prevent

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 68 of 72. PageID #: 1149
                                                                                     68

            1     the judicial process from being used to usurp the powers of

            2     the political branches.

            3                  So it's keeping the courts in their proper place

            4     in our system, and also making sure that what comes out of

14:46:40    5     courts aren't merely advisory opinions.            And that's the

            6     reason for the constitutional requirement of standing.

            7                  Also, the Renne versus Geary case, I talked about

            8     it earlier, but I really didn't go into the facts.              In that

            9     case, the plaintiffs had challenged a provision in the

14:47:08   10     California Constitution that provided that no political

           11     party or party central committee could endorse or support a

           12     candidate for a non-partisan office.

           13                  And the plaintiffs in that case were the

           14     Republican Party and the Democratic Party who wanted to

14:47:26   15     include party endorsements in voter pamphlets.             And the

           16     court in that case found that there was no standing.               Even

           17     though they had party endorsements removed from voter

           18     pamphlets in the past, clearly the actions had happened in

           19     the past, but going forward, there was nothing showing any

14:47:51   20     threat of imminent injury, and the court found that the fact

           21     that the defendants had deleted party endorsements in the

           22     past were not enough to establish or demonstrate a live

           23     controversy.

           24                  So I suggest that those U.S. Supreme Court cases

14:48:10   25     are really important here and really dispose of the standing

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 69 of 72. PageID #: 1150
                                                                                     69

            1     issue.

            2                  And then also -- I guess that's -- I guess that's

            3     all I have.

            4                  THE COURT:    All right, then.

14:48:21    5                  MS. HACKETT:     Thank you, Your Honor.

            6                  THE COURT:    Thank you, Ms. Hackett.

            7                  Mr. Lodge, you'll get the final word.

            8                  MR. LODGE:    The Sensible Norwood case is sort of

            9     an interesting one, because Justice Fischer of the Ohio

14:48:37   10     Supreme Court has criticized it, I believe twice since --

           11     well, in the last couple of years.

           12                  In it, there was a package of decriminalization

           13     for marijuana possession and usage.           And effectively, the

           14     entire thing was thrown out because there were -- this isn't

14:48:56   15     the exact wording, but there were provisions that

           16     essentially said that the police of Norwood shall not do

           17     this or that.

           18                  So the determination was, that's an administrative

           19     order, that's not legislative; therefore, it's an improper

14:49:09   20     initiative.

           21                  I might point out that an almost identical bundle

           22     of marijuana-related changes were enacted in Toledo via

           23     initiative, and instead of having the Ohio Supreme Court

           24     intervening before the election and vetoing, which

14:49:30   25     incidentally violates their own principle about not

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 70 of 72. PageID #: 1151
                                                                                     70

            1     inquiring into the substance until something's had a chance

            2     to be enacted or not on the ballot, but a common pleas judge

            3     in Toledo, basically after the AG filed a declaratory

            4     judgment action to try to strike the entire measure, that

14:49:49    5     judge very diligently and properly, exercising the severance

            6     clause, kept some of the stuff in the Toledo municipal code

            7     and jettisoned other parts of it.          It was a textbook example

            8     of post hoc determination by the court system at leisure.

            9                  And that brings up the problem with the mandamus

14:50:12   10     mechanism.     Justice Fischer and, in fact, the majority in

           11     the Walker v. Husted, the 2015 case, points out that the

           12     problem with this lightning round of briefing and mandamus

           13     activity before the Ohio Supreme Court doesn't allow leisure

           14     time for serious understanding and possibly collegial debate

14:50:38   15     among the Ohio Supreme Court justices.

           16                  I might point out that we have three days to file

           17     the merit brief, three days to file the respondent's

           18     response, and three days to file a reply.            That's the tone

           19     and tenor of the lightning round briefing under the rules of

14:50:56   20     the Ohio Supreme Court in election cases.

           21                  So the problem is, the standard for mandamus is

           22     different from the standard in a direct appeal.             The

           23     standard for mandamus, as Justice Fischer and other judges

           24     of the Ohio Supreme Court have pointed out, actually means

14:51:13   25     that the secretary of state might not have abused his or her

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 71 of 72. PageID #: 1152
                                                                                     71

            1     discretion, but that the court might believe that the

            2     approval or the ruling made by the secretary of state is

            3     unconstitutional, but the Supreme Court would not be able to

            4     overturn the determination of the secretary of state because

14:51:35    5     of the standard involved in mandamus.

            6                  So these matters are time sensitive.          The public

            7     interest in something may easily dissipate if there is

            8     consequential delay.       I have prosecuted an election case up

            9     through the rungs instead of availing myself on behalf of

14:51:57   10     the clients of the speeded-up mechanism of the Ohio Supreme

           11     Court.    And, yes, we got a decision, and yes, we won, and it

           12     was fully -- I'm believing it was about 20 months after the

           13     initial complaint.

           14                  So the problem is that a direct appeal is not an

14:52:14   15     adequate remedy, and frankly, mandamus may not be altogether

           16     an adequate remedy to secure the enforcement consistently.

           17                  One last thing, Your Honor, is that I just want to

           18     remind the court of the example.          When the court's

           19     deliberating about the standing of the Mahoning County

14:52:34   20     plaintiffs, I don't believe that you can consider their

           21     standing apart from the other plaintiffs and the allegations

           22     in the lawsuit.

           23                  At the same time, as the Mahoning plaintiffs were

           24     pursuing something before the Ohio Supreme Court in the Flak

14:52:50   25     case and losing, the Wood County Board of Elections, as I

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
            Case: 4:19-cv-00260-BYP Doc #: 92 Filed: 08/03/20 72 of 72. PageID #: 1153
                                                                                       72

            1     indicated, was taking up virtually the identical issue and

            2     ruling the other way.

            3                  That's fine among courts, but it is impermissible

            4     preelection censorship of something that isn't even a ripe,

14:53:10    5     enacted law, and it's being done by people who, with all due

            6     respect to boards of election, may not be in any particular

            7     way qualified to make those kinds of decisions, even with

            8     the advice of esteemed counsel like Mr. Pituch.

            9                  Thank you.

14:53:26   10                  THE COURT:    Thank you, sir.

           11                  Thank you all.     I have heard you fully.        The

           12     matter is heard and submitted.          You will receive my ruling

           13     soon.    I won't keep you waiting long.         I appreciate the

           14     effort, the obvious effort that all of you put into not only

14:53:40   15     your writings, but your oral presentations today.              And I bid

           16     you all safe travels.       This matter is adjourned.

           17                  THE CLERK:    All rise.

           18             (Proceedings concluded at 2:53 p.m.)

           19                                       - - -

           20                             C E R T I F I C A T E

           21               I certify that the foregoing is a correct transcript

           22     from the record of proceedings in the above-entitled matter.

           23
                                /s/ Mary L. Uphold                August 3, 2020
           24                   Mary L. Uphold, RDR, CRR          Date

           25

                            MARY L. UPHOLD, RDR, CRR             (330) 884-7424
